Citation Nr: 1812422	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-41 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for degenerative arthritis and degenerative disc disease (DDD) of the thoracic and lumbar spines (low back disability) prior to December 16, 2015, and in excess of 20 percent thereafter.

3. Entitlement to an rating in excess of 20 percent for lumbar radiculopathy, associated with low back disability.

4. Entitlement to a rating in excess of 30 percent for migraine headaches.

5. Entitlement to a compensable rating for bilateral hearing loss.

6. Entitlement to a rating in excess of 10 percent for hypertension.

7. Entitlement to a rating in excess of 30 percent for residual scars from basal cell epithelioma.

8. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to October 1981, to include service in the Republic of Vietnam.

These claims primarily come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in March 2014 in which the Department of Veterans Affairs (VA) Regional Office (RO) denied increased ratings for bilateral hearing loss, hypertension, low back disability, migraine headaches, scars related to basal cell epithelioma, and TDIU.  Additionally, service connection for PTSD was denied, and the Veteran's petition to reopen service connection for a right knee disability was denied.

In a June 2016 rating decision, the Veteran's ratings for scars related to basal cell epithelioma was increased to 30 percent, effective March 6, 2013; for migraine headaches was increased to 30 percent, effective March 6, 2013; and for a low back disability was increased to 20 percent, effective December 16, 2015.  In addition, service connection was granted for lumbar radiculopathy, sciatic nerve, rated 20 percent effective December 16, 2015.  The Board will take jurisdiction of the rating for lumbar radiculopathy as part of the increased rating claim for a low back disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, note(1) (directing VA to evaluate any associated objective abnormalities as part of a disability evaluated under this formula).

In the June 2016 rating decision, service connection for a right knee disability was also granted.  A 20 percent rating was granted for instability and a 10 percent rating was granted for limitation of extension, both effective August 26, 2013, the date of claim.  This is a full grant of the benefit sought, and the service connection issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran was notified of the decision in June 2016 as well, but did not note disagreement with the ratings assigned until October 2017.  In November 2017, the RO determined that the NOD was untimely.   Thereafter, the Veteran noted his disagreement with the RO's decision regarding the timeliness of his disagreement with the ratings assigned for his right knee disability.  Given that the RO appears to be conducting development as to this issue, as indicated by a January 2018 DRO process explanation letter, a remand for issuance of a statement of the case, pursuant to 38 C.F.R. § 19.9(c) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)) is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1. The Veteran's statements reflect an explicit, unambiguous, withdrawal of the claim for service connection for PTSD, done with a full understanding of the consequences of such action.

2. Prior to January 15, 2015, the Veteran's low back disability resulted in forward flexion to 80 degrees and combined range of motion totaling 220 degrees.

3. Since January 15, 2015, the Veteran's low back disability resulted in forward flexion limited by pain to between 31 degrees and 60 degrees, without ankylosis.

4. Since January 15, 2015, the Veteran has had right lower extremity lumbar radiculopathy resulting in some loss of sensation and moderate pain.

5. The Veteran has 1-2 prostrating migraine headaches per week that approximate severe economic inadaptability.

6. The Veteran's bilateral hearing loss has resulted in level I hearing loss in the right ear and level II hearing loss in the left ear throughout the claims period.

7. The Veteran's systolic pressure has been predominately over 160, but under 200, and diastolic pressure has been predominately over 100, but under 110.

8. The Veteran's residual scar from basal cell epithelioma is characterized by slight distortion of the nose and hyperpigmentation and is 8 centimeters squared in area.

9. The Veteran is unable to secure or follow substantially gainful employment because of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2. Prior to January 15, 2015, the criteria for rating in excess of 10 percent for a low back disability were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

3. From January 15, 2015 to December 16, 2015, the criteria for a rating of 20 percent, but no higher, for a low back disability were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

4. Since December 16, 2015, the criteria for a rating in excess of 20 percent for a low back disability not have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

5. From January 15, 2015 to December 16, 2015, the criteria for a rating of 20 percent, but no higher, for lumbar radiculopathy in the right lower extremity were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

6. Since December 16, 2015, the criteria for a rating in excess of 20 percent for lumbar radiculopathy in the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

7.  The criteria for the maximum schedular 50 percent rating for migraine headaches have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, DC 8100 (2017).

8. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, DC 6100 (2017).

9. The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7101 (2017).

10. The criteria for a rating in excess of 30 percent for residual scars from basal cell epithelioma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7800 (2017).

11. The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Withdrawal of Claim-Service Connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.   

In a March 2014 letter, the Veteran asked that VA please "discard, disregard, cancel, and remove any documents related to my request for PTSD evaluation, specifically, form 21-4138, dated 8/21/2013.  I did not understand the context of the condition and I do not qualify.  Such an evaluation would be a waste of time and money."  Further, he stated, "Form 21-4138 was submitted based on the inflated advice of my former Agent and is to be disregarded."  

Thereafter, the RO denied the claim.  An NOD referencing the claim was filed in June 2014.  In an accompanying letter, the Veteran notes that he withdrew the claim.  His only complaint was the RO's characterization of the claim, not in the denial of the claim itself.

In May 2016, the Veteran was afforded a VA examination of his PTSD, at which he indicated that he rescinded his claim in 2014 and had no desire to be evaluated for PTSD or pursue any related benefits.  Nonetheless, in a June 2016 statement of the case (SOC), the RO readjudicated the claim, finding that it was unclear whether the Veteran wished to continue pursuing service connection for PTSD.

In correspondence to the Board, the Veteran's attorney has continued to note the issue.

"[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant." Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  For the following reasons, the Board finds that the Veteran's withdrawal meets these criteria.  Notwithstanding the attorney's statements, the written and oral statements from the Veteran over the last four years have been unequivocal.  He wished to dismiss his claim for service connection for PTSD.  No submission for the Veteran's attorney contradict this as the attorney has not provided argument on the issue, but rather only noted the issue.  Further, the Veteran refused to be evaluated for PTSD in May 2016, as he had dismissed the claim two years earlier.  This is clear, unequivocal evidence that the Veteran intended to withdraw his claim for service connection for PTSD and that he understood the consequences of this action.

Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to this issue, and the claim must be dismissed.

Increased Rating Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Low Back & Right Lower Extremity Radiculopathy

As the ratings for the low back disability and right lower extremity lumbar radiculopathy are so closely related, the Board will discuss them together.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

To the extent relevant for the lumbar spine, the General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Lower ratings are warranted for less severe manifestations.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined rating of motion of the thoracolumbar spine between 120 degrees and 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion to greater than 60 degrees but less than 85 degrees; combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height.

Back disabilities can also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS).  These ratings are based on the amount of physician-prescribed bedrest was ordered for a veteran over twelve month periods.  As there is no physician prescribed bedrest indicated in the record, this formula is inapplicable in this case.

As noted above, in conjunction with the Veteran's low back disability, the Board will also determine the rating for right lower extremity radiculopathy, which was rated under DC 8520.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran is currently in receipt of a 10 percent rating prior to December 16, 2015, and to a 20 percent rating thereafter for his low back disability and a 20 percent rating for lumbar radiculopathy in his right leg.  The Veteran, through his attorney, asks that the 20 percent ratings be effective January 15, 2015, the date of a lumbar spine impairment questionnaire.

In his claim for an increased rating, the Veteran noted severe discomfort preventing him from sitting, standing, and working for normal periods of time.

The Veteran was first afforded a VA examination of his low back in March 2014.  The examiner noted continued low back pain since service.  Forward flexion was to 80 degrees, extension was to 20 degrees, and right and left lateral rotation and flexion was to 30 degrees or greater.  The sum of the range of motion measurements is 220 degrees.  This was described as less movement than normal.  Range of motion measurements did not change upon repetition, and no pain with motion was noted.  Muscle strength and sensory testing was normal.  Lack of muscle atrophy and ankylosis was noted.  IVDS without incapacitating episodes requiring doctor prescribed bedrest in the last was noted.  It was stated that the Veteran had stopped working as an inspector in 2012 due to his low back disability.

The Veteran has also submitted a "Lumber Spine Impairment Questionnaire" completed by a state licensed clinician dated January 15, 2015.  The questionnaire states that the Veteran suffers from unfavorable ankylosis of the entire spine, and suffers from pain on forward flexion somewhere between 31 degrees and 60 degrees.  It states that the Veteran has an inability to sit upright for two hours in an eight-hour day, and only stand/walk for two hours in an eight-hour day.  He also notes tenderness, muscle spasm, and sensory loss.  He could occasionally lift and carry 0-50 pounds, but not lift or carry over 50 pounds.  Moderately severe right lower extremity radiculopathy was noted.  Loss of work due to spinal impairment or treatment about once per month was noted.  

The Veteran was afforded a VA examination of his low back disability in December 2015.  At that time, the Veteran reported daily flare ups of pain, resulting in lost range of motion, pain, pain increased with motion, and weakness in the back and right leg.  IVDS without bedrest prescribed by a physician was noted.

Range of motion, limited by pain, fatigue, weakness, and lack of endurance, on forward flexion was to 80 degrees, on extension to 10 degrees, on right lateral flexion and lateral rotation to 20 degrees, and on left lateral flexion and lateral rotation to 25 degrees.  The sum of the range of motion measurements is to 180 degrees.

There was pain on evidence of weight bearing.  Pain, described as a tender lower lumbar spine, was exhibited on all range of motion measurements.  Repetitive range of motion testing was not performed because it was too painful.

The examination was said not to be occurring during a flare up, and the examiner stated that she was not able to report limits to functional ability during a flare-up without resort to mere speculation.  However, a lack of anylosis was noted.

Muscle spasms, localized tenderness, and guarding resulting in abnormal gait or abnormal spinal contour were noted.  

Muscle strength testing revealed normal strength except for right hip flexion and right knee extension which exhibited active movement against some resistance.  A lack of muscle atrophy was reported.  Hypoactive deep tendon reflexes in the right knee was reported.  Moderate constant pain and severe intermittent pain in the right lower extremity were noted.  Moderate radiculopathy of the sciatic nerve in the right extremity was endorsed.

To ambulate, the Veteran occasionally uses a cane.

With regard to the Veteran's low back disability, a rating in excess of 10 percent is not warranted prior to January 15, 2015.  Prior to that date, the most probative evidence of record regarding the severity of the Veteran's low back examination is the March 2014 VA examination.  On that examination, range of motion testing measurements totaled 220 degrees.  No additional symptoms were noted, including muscle spasm or guarding, which were first noted in the December 2015 VA examination.  The Veteran's reports of "severe discomfort" on sitting, standing, and working for normal amounts of time appear not to have resulted in further symptomatology that would indicate a higher rating was warranted at this time, to include additional limitation of motion such that the criteria for the next higher rating would be met.

From January 15, 2015 a 20 percent rating is warranted, as the lumbar spine impairment questionnaire completed on that date reflects that the Veteran was limited to forward flexion with pain between 31 and 60 degrees.  

A rating higher than 20 percent is not however warranted.  Though the January 2015 lumbar spine impairment questionnaire notes unfavorable ankylosis of the entire thoracolumbar spine, this contradicts the forward flexion to between 31 degrees and 60 degrees reported in the next line.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, note (5).  The clinician who completed this questionnaire would not be able to conduct a forward flexion range of motion measurement if the Veteran had ankylosis meeting VA's definition.  The most reasonable explanation for this contradiction is that ankylosis, if any and to the extent it was present, did not meet VA's definition noted above.  As a result, the Board finds that at the time the January 2015 questionnaire was completed, the Veteran's symptoms mirrored the criteria for a 20 percent rating based on the forward flexion limited by pain to between 31 and 60 degrees.  The results of the December 2015 VA examination are consistent with the results reported in the January 2015 questionnaire.  Moreover, the Veteran's private attorney has argued specifically for an award of a 20 percent rating from the date the questionnaire was completed.  See Argument accompanying Form 9 dated August 10, 2016. 

The claims file does not contain evidence revealing a date earlier than January 15, 2015 at which the criteria for a 20 percent rating were met.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  As a result, the Board is granting a 20 percent rating, but no higher, from January 15, 2015.

With regard to the Veteran's sciatic nerve disability, the Board also finds that the 20 percent rating should be effective January 15, 2015, the date of the lumbar spine impairment questionnaire.  Therein, sensory loss in the right leg was noted.  This was later confirmed at the December 2015 VA examination that revealed hypoactive deep tendon reflexes at the right knee, some loss of strength in right hip flexion and knee extension, and constant moderate and intermittent severe pain.  The Board agrees that these symptoms reflect a moderate impairment of the sciatic nerve, as the VA examiner found as it is supported by the above findings.  The clinician who completed the lumbar spine impairment questionnaire's characterization of the impairment as moderately severe is not convincing, as it is not supported by detailed findings.  Again, as no radicular symptoms appear in the March 2014 VA examination, the Board finds that January 15, 2015 is the first ascertainable date on which the Veteran had compensable radicular symptoms.  Id.

Migraines

The Veteran is already rated 30 percent disabled during the entire claims period for his migraine headaches under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100 pertaining to migraines, a 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability. A 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.

In Pierce v. Principi, 18 Vet.App. 440 (2004). the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error. 18 Vet.App. at 445.  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability. Id. at 445.

At a December 2015 VA examination, the Veteran reported having headaches 2-3 days per week of 8/10 in severity.  Headaches were manifested by constant pain, localized to the right side and worsened by physical activity, nausea, vomiting.  The headaches lasted less than one day in duration.

The headaches were prostrating, but said not productive of severe economic inadaptability, though the Veteran reported quitting a job in quality control in 2010 because, in part, he had 1-2 headaches per week the prevented him from working.  Further, headaches cause the Veteran to seek relief by lying down 10 times per month.  The examiner stated that the Veteran would have at least moderate difficulty in securing and maintaining gainful employment due to the frequency and severity of his migraine headaches.

The Board finds that the Veteran's migraine headaches warrant a 50 percent rating.  First, the examiner found the Veteran's headaches were prostrating in nature.  Further, the Board would characterize 1-2 headaches per week as very frequent when compared to the 30 percent criteria of at least one headache per month.  Though the examiner stated that they were not productive of severe economic inadaptability, he also commented that the Veteran would have at least moderate difficulty in securing and maintaining gainful employment.  (Emphasis added.)  This indicates a degree of economic inadaptability.  Further, the Veteran reported having headaches severe enough to require him to lie down ten times per month.  Given that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability, the Board finds that the Veteran's headaches more closely approximate the criteria for the 50 percent rating.



Hearing Loss

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  Id.  

There are also exceptional patterns of hearing impairment for when pure tone thresholds at the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 decibels or more.  See 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86, each ear is to be evaluated separately to determine if an exceptional pattern of hearing impairment exists.  Id.  When an exceptional pattern of hearing loss exists, the Board is to evaluate hearing based on pure tone threshold alone if doing so would benefit the Veteran.  Id.

The Veteran is currently in receipt of a noncompensable rating for his bilateral hearing loss, which he contends does not reflect the severity of his symptoms.

In conjunction with his increased rating claim, filed in August 2013, the Veteran submitted a February 2013 hearing examination that showed the following pure tone thresholds. 




HERTZ


Feb. 2013
500
1000
2000
3000
4000
RIGHT
20
25
30
40
45
LEFT
40
45
65
65
65

This results in an average threshold of 35 in the right ear and 60 in the left ear.  There is no indication of a speech discrimination score with this test.  In a separate document, the audiologist described the Veteran's hearing loss as mild-to-severe at the 3k to 8k levels in the right ear and mild to severe at the 500-8k levels in the right ear.

In March 2014, the Veteran was afforded a VA examination of his hearing loss, at which the following pure tone thresholds were noted:





HERTZ


Mar. 2014
500
1000
2000
3000
4000
RIGHT
20
20
35
45
45
LEFT
30
40
60
60
60

The average pure tone threshold based on these results is 36.25 in the right ear and 55 in the left ear.  Speech discrimination scores using the Maryland CNC wordlist were 96 percent bilaterally.  This results in level I hearing loss for the right ear and level II hearing loss in the left ear, which, in light of the speech discrimination scores warrants a noncompensable rating. The Veteran stated that his hearing loss resulted in him having difficulty hearing announcements over loudspeakers and hearing others when other noise was present. 

The Veteran was afforded another VA examination of his hearing loss in December 2015, at which the following pure tone thresholds were recorded.





HERTZ


Dec. 2015
500
1000
2000
3000
4000
RIGHT
25
10
25
40
55
LEFT
35
40
60
55
65

The average pure tone threshold in the right ear is 26.25 in the right ear and 55 in the left ear.  Speech discrimination scores using the Maryland CNC wordlist were 100 percent in the right ear and 96 percent in the left ear.  This results again in level I hearing loss in the right ear and level II hearing loss in the left ear, which warrants a noncompensable rating.  The Veteran reported difficulty hearing when background noise is present.

Based on the private and VA examinations of record, a noncompensable rating for the Veteran's hearing loss is warranted.  The Board acknowledges the private audiologist's description of the Veteran's hearing loss as mild-to-severe in both ears; however, this description does not correspond to a particular rating and pure tone threshold and speech discrimination testing do not reflected severity warranting a higher rating.  Therefore, the Board is denying higher ratings.

Hypertension

The Veteran's service-connected hypertension is rated as noncompensable, effective January 1, 2008, the day after his separation from service pursuant to 38 C.F.R. § 4.104, DC 7101.  According to DC 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran is currently in receipt of a 10 percent rating for hypertension, which he claims does not reflect the severity of his symptoms.

The Veteran was afforded a VA examination of his hypertension in February 2014.  At this examination, he claimed that his hypertension had worsened because, when taking medication his blood pressure was then running 140/90 and without medication was running 220/120.  He noted that he was on three different blood pressure medications.  During the examination, blood pressure readings of 156/106, 145/105, and 136/104 were noted.

Another VA examination of the Veteran's hypertension was conducted in December 2015.  Readings of 194/108, 192/106, and 192/108 were noted.  The examiner noted that the Veteran should avoid work requiring prolonged physical exertion, but that the Veteran was able to perform sedentary work.

The Board finds that a 10 percent rating, but no higher is warranted.  The Veteran's systolic pressure is consistently over 160, but has never reached 200 in testing and diastolic pressure is over 100, but under 110.  The Veteran even stated that his systolic pressure was 220 and his diastolic pressure was 120 without medication, but were 140 and 90 with medication.  As DC 7101 contemplates the ameliorative effects of medication, McCarroll v. McDonald, 28 Vet. App. 267 (2016), the Board finds that the blood pressure readings when the Veteran was taking medication are the best evidence of record.  Further, while the December 2015 VA examination has shown the Veteran's systolic pressure near 200, the systolic pressure never reached 200, and the Board is not inclined to say that, on this evidence the Veteran's diastolic pressure was predominately over 200.  Therefore, a rating in excess of 10 percent for hypertension is denied.

Residual Scars From Basal Cell Epithelioma

Under Diagnostic Code 7800, which became effective August 30, 2002, scarring resulting in disfigurement of the head, face, or neck warrants a 30 percent evaluation if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016). 

A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  Id. 

An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran is currently in receipt of a 30 percent rating during the claims period, which he claims does not reflect the severity of his symptoms.

The Veteran was afforded a VA examination of his scars in March 2014.  The examiner noted multiple scars on the head, neck, chest, and back that are the result of skin cancer.  Disfigurement from the scar on the tip of the nose from excision of cancer was noted.  Legions of suspicious skin cancer were also noted.  The scars were described as on the left brow: erythematous excoriated papules on face, including lower lip surgical scar on nose with no sign of recurrence.

Another VA examination was conducted in December 2015.  A disfiguring scar from the distal tip of the nose replaced by skin graft taken from the left check was noted.  The scar was slightly reddened and with slight distortion at the distal end of the nose.  The scar measured 3.1 centimeters by 2.5 centimeters (with total area of about 8 centimeters squared).  Palpable tissue loss of the nose with the end of the Veteran's nose slightly distorted, slightly protruding, and slightly erythematous was noted.  A lack of functional effects were noted.

Based on these examinations, a 30 percent rating is warranted.  The Veteran has a notable scar on his face of approximately 8 centimeters squared in area and there is a slight distortion of his nose.  The scar is also hyperpigmentated.  Therefore, the characteristics of the Veteran's scar most nearly approximate the criteria for a 30 percent rating.  However, higher ratings are not warranted and are denied.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

The Veteran worked as a consultant and retail sales and has a master's degree.  As a result of the ratings assigned herein, prior to January 15, 2015, the Veteran will be in receipt of a combined rating of 80 percent, and thereafter a combined rating of 90 percent.  This meets the schedular criteria for TDIU.

At the December 2015 VA examination, it was noted that the Veteran would have moderate difficulty in securing and maintaining gainful employment as a result of his migraines, could try sedentary employment as result of his low back and related radicular disability, was limited in standing and walking as a result of his knee disability, and was limited to sedentary employment as a result of his not well-controlled hypertension.

Given the limitations from service-connected disabilities, the Board finds that the Veteran is prevented from securing and following substantially gainful employment in light of his employment and education history.  The Veteran has limitations due to his service-connected disabilities that make physically rigorous tasks extremely dangerous and detrimental to his health.  The Veteran also experiences discomfort from prolonged standing, walking, and sitting as a result of his musculoskeletal disabilities.  Given this combination of symptoms, the Veteran would not be able to secure and follow a substantially gainful occupation notwithstanding his advanced degree.   Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the criteria for a TDIU have been met.

In sum, the Board is granting 20 percent ratings for the low back disability and right lower extremity lumbar radiculopathy from January 15, 2015 to December 16, 2015; a 50 percent rating for migraine headaches for the entire claims period; and TDIU for the entire claims period.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The appeal as to the entitlement to service connection for PTSD is dismissed.

Prior to January 15, 2015, an rating in excess of 10 percent for a low back disability is denied.

From January 15, 2015 to December 16, 2015, a rating of 20 percent, but no higher, for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since December 16, 2015, a rating in excess of 20 percent for a low back disability is denied.

From January 15, 2015 to December 16, 2015, a rating of 20 percent, but no higher, for lumbar radiculopathy in the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since December 16, 2015, a rating in excess of 20 percent for lumbar radiculopathy in the right lower extremity is denied.

An initial rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 30 percent for residual scars from basal cell epithelioma is denied.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


